DETAILED ACTION
Applicant: SANDSTEN, Jonas; KOTALESKI, Jonce; & EKEROT, Erik
Assignee: FLIR Systems AB
Attorney: Brent A. Folsom (Reg. No.: 43,614)
Filing: Amendment filed 20 September 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 2-21 are currently pending before the Office.  Claim 1 was cancelled by preliminary amendment and claims 2, 5, 9, 12, 15, and 19 have been amended to make them definite.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021 was filed after the mailing date of the Non-Final Rejection on 08/09/2021 to submit copies of Foreign & Non-Patent Documents.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimers filed on 09/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,422,741 & US Pat. 10,416,076 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Response to Arguments
Applicant’s arguments, see Pages 7-8, filed 20 September 2021, with respect to claim rejections in view of §112(b) and double patenting have been fully considered and are persuasive in definite and terminal disclaimers have been filed.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 2-21 are allowed.
The following is a statement of reasons for allowance:  
Regarding claims 2 and 12, the closest prior art references are:
Wong – which discloses a non-dispersive infrared (NDIR) gas sensor (Fig. 2) which allows detection of a gas sample (3) when the gas has a strong absorption band overlapping a strong absorption band of water vapor (C.6:L.12-16) where the output of the first detection channel (4) is a function of CO2 and H2O in the sample chamber (3), the output of the third detection channel (6) is a function of only the H2O in the sample chamber (3) while the output of the second/crossed biased channel (5) is independent of the presence of CO2 and only mildly dependent on H2O in the sample chamber (3; C.9:L.4-36).  However, Wong fails to disclose capturing a gas infrared (IR) image in a high absorption wavelength band for the gas in the predetermined absorption spectrum, it fails to disclose capturing a background IR image in a low absorption wavelength band for the gas in the predetermined absorption spectrum, and it fails to disclose generating a gas-absorption-path-length image based on the gas IR image, the background IR image, and a water image.

    PNG
    media_image1.png
    557
    722
    media_image1.png
    Greyscale

Kester et al. – which discloses a hydrogen sulfide imaging system (Fig. 1; ¶537) which uses a first light path to pass through a gas to obtain a gas IR image (¶570) and a second light path that approximates the background IR radiation (¶570) while passing wavelengths with high H2S gas absorption (¶577) and low absorption of other chemicals (¶577) with similar calculations made for other chemicals in the imaged scene including water (¶579).  However, Kester et al. fails to disclose generating a gas-absorption-path-length image, which represents the length of the path of radiation from the background through the gas, based on the gas IR image, the background IR image, and the water image.

    PNG
    media_image2.png
    645
    658
    media_image2.png
    Greyscale

Kalayeh et al. - which discloses a system for remote quantification of gas fluid leaks from the air (Fig. 3) that utilizes background (309) returned light through trace gases (308) to collect infrared gas images and background images including water, soil, trees, etc. (¶54). However, Kalayeh et al. fails to disclose capturing a gas IR image with a high wavelength band for the gas in the predetermined absorption spectrum, it fails to disclose capturing a background IR image with a low wavelength band for the gas in the predetermined absorption spectrum, it fails to disclose capturing a water image in a water wavelength band, and it fails to disclose generating a gas-absorption-path-length image based on the gas IR image, the background IR image, and the water image.

    PNG
    media_image3.png
    528
    726
    media_image3.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a method (claim 2) or a system with an infrared (IR) imaging system, a memory, and a processor configured to: (claim 12) identify a subset of a predetermined absorption spectrum of a gas in a scene, capturing a gas IR image in a high absorption wavelength band for the gas in the predetermined absorption spectrum, capturing a background IR image in a low absorption wavelength band for the gas in the predetermined absorption spectrum, capturing a water image in a water wavelength band, and generating a gas-absorption-path-length image, which represents a length of a path of radiation from the background through the gas, based on the gas IR image, the background IR image, and the water image, in combination with the other claimed elements.  Claims 3-11 and 13-21 are allowable based on dependency.

    PNG
    media_image4.png
    873
    621
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884